         Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 1 of 11




                                                              October 4, 2019


VIA ECF

The Honorable Paul A. Engelmayer
United States District Court for the Southern
District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
Courtroom 1305
New York, NY 10007

                 Re: In re Zinc Antitrust Litig., No. 2:14-cv-03728-PAE (S.D.N.Y.)

Dear Judge Engelmayer:

       The parties submit this joint letter pursuant to the Court’s Order of September 16, 2019
(ECF No. 245). As directed by the Court in that Order, we have divided this submission into
twelve distinct sections.

    I.        Nature of the Claims and Principal Defenses Thereto

         A.      Plaintiffs’ Claims

        In this litigation, Plaintiffs (defined in Section II below) allege that Defendants (defined
in the same section) attempted to monopolize and did monopolize the market for Special High
Grade Zinc (“SHG Zinc”) or the market for selling such zinc in the United States (the “LME
U.S. Zinc Market”)1, in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2. Plaintiffs, who
are manufacturers, purchased SHG Zinc in the LME U.S. Zinc Market. Second Amended
Complaint (“SAC”), Dkt. No. 163, ¶¶ 27-61. Plaintiffs did so pursuant to contracts which
utilized the standard industry pricing formula consisting of (1) the LME zinc price, plus (2) the
Zinc Midwest Special High Grade premium price. SAC ¶ 92.

       The Zinc Midwest Special High Grade premium (“SHG Zinc premium”) is a
representative number published weekly by private services. SAC ¶¶ 19-21. The SHG Zinc
premium consists of various costs relating to SHG Zinc, including storage and transportation.


1
  “LME” is an abbreviation for the London Metals Exchange. The LME hosts trading in a zinc
forward contract. Although such trading is largely financial trading in which no deliveries of zinc
are made, some trades do result in deliveries. Such deliveries may only be made by tendering a
warrant for zinc stored in an LME registered warehouse. After the warrant is cancelled, the
holder of the warrant must wait until whatever “queue” exists in the wait of loadouts of the zinc
from where the LME warehouse is located. Prior to the alleged conduct here, the queue was two
days in length but, allegedly, the queue grew to two years in length due to the alleged conduct at
issue. The LME U.S. Zinc Market consists of SHG Zinc sold in the U.S.
                                                 1
           Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 2 of 11



SAC ¶¶ 19-21, 105. Also, the supply of SHG Zinc in LME warehouses constitutes part of the
supply of SHG zinc in the United States. SAC ¶¶ 102-03, 115, 174-75, 188, 215.

       Defendant Glencore controlled 100% of the production of SHG zinc in the United States
and was a dominant seller of SHG zinc in the United States market for SHG zinc.2 Defendant
Access World (USA), LLC (f/k/a Pacorini Metals USA, LLC) (referred to in this letter as
“Pacorini USA”), which Glencore purchased in September 2010, owned LME warehouses which
held during the Class Period 90% of the SHG zinc stored in LME warehouses located in the
United States. SAC ¶ 119.

        Defendants allegedly engaged in an interrelated series of acts, all of which were designed
to lengthen the time it took to load zinc out of Pacorini USA’s LME warehouses in New Orleans
and to inflate the SHG Zinc premium. Such steps included, but are not limited to:

       (1) “[a]cquiring control over the supply of LME U.S. Zinc,” (2) “[m]anipulating zinc
       warehouse supplies,” (3) “[m]anipulating LME rules,” (4) “[r]esisting LME reforms,” (5)
       “[m]aking illicit incentive arrangements,” and (6) “[e]ngaging in shadow warehousing.”
       (SAC ¶¶ 228, 235.)

In re: Zinc Antitrust Litig., No. 14-CV-3728 (KBF), 2016 WL 3167192, at *8 (S.D.N.Y. June 6,
2016) (“Zinc II”).

        Through these steps, Defendants allegedly greatly lengthened (from approximately 2
days to approximately 2 years, SAC ¶¶ 172-73) the time that it took for someone who owned
zinc in Pacorini USA’s LME warehouses in New Orleans to load that zinc out of such
warehouses. SAC ¶¶ 3, 123, 136, 152, 172, 184, 188. By lengthening the time it took to remove
zinc from Pacorini USA’s LME warehouses in New Orleans, Defendants increased the cost of
storage component of the SHG Zinc premium, and also reduced the SHG Zinc supplies. Id. ¶¶
120-136, 178. By increasing the costs of storage, Defendants directly increased the SHG Zinc
premium and the prices paid by Plaintiffs and received by Glencore for SHG zinc. Zinc II at *2,
4, 8. For example, the SHG Zinc premium increased from 3.25 cents per ton to 9.25 cents per ton
from May 2010 to January 2014. SAC ¶¶ 212-213. Through this alleged unlawful conduct,
Defendants inflated the prices at which Glencore sold SHG Zinc to Plaintiffs and others in the
LME U.S. Zinc Market.

       2
          Also, regarding Defendant Glencore, Plaintiffs allege that Glencore plc trades 60% of
the world’s zinc, and owns and controls 35% of the output of the world’s zinc mines, including
100% of all U.S. output of primary zinc. (SAC ¶¶ 64, 100, 118, 137, 139.) Glencore allegedly
began to use the LME warehouses of Defendant Pacorini USA located in New Orleans to
influence zinc prices before May 2010. SAC ¶¶ 65, 68, 189. By September 2010 at the latest,
Glencore has acquired Defendant Pacorini USA (SAC ¶ 124), which had a dominant position in
LME warehousing in New Orleans, especially in zinc. SAC ¶¶ 124, 136. After it merged with
Xstrata in 2013, Glencore plc became the world’s largest commodities trading company, which
plaintiffs allege enhanced its dominance in the LME U.S. Zinc Market. (SAC ¶¶ 116, 117, 143.)
Glencore plc’s control over LME warehouse stocks of zinc allegedly grew to more than 90% of
all LME warehouse stocks of zinc. (SAC ¶ 119.)

                                                2
        Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 3 of 11



        The Court held that, by virtue of these allegations, Plaintiffs plausibly alleged that
Defendants had market power in the LME U.S. Zinc Market and abused that power to inflate the
SHG Zinc prices paid by Plaintiffs and received by Defendants in that market in violation of
Section 2 of the Sherman Act. E.g., Zinc II at *16 (after noting that Gelboim v. Bank of Am.
Corp., 823 F.3d 759, (2d Cir. 2016) (“Gelboim”), ruled that the allegations of an antitrust
violation were alleged in such a plausible manner that the plausibility issue did not constitute a
“close call”, Judge Forrest found that Plaintiffs’ allegations here were “no less plausible” than
those in Gelboim).

        The Court similarly found that Plaintiffs had adequately alleged antitrust injury and
standing. Zinc II at *12. In upholding standing, Eastman Kodak Co. v. Henry Bath LLC, 936
F.3d 86 (2d Cir. 2019), relied heavily on the plausible allegations and showing that the plaintiffs
purchased aluminum in the same market and at the same pricing formula in which defendants
sold their aluminum. Id., e.g., at *96. These same facts have already been found to be plausibly
alleged in Zinc II. Zinc II at *12. Accordingly, the ruling in Eastman Kodak only further
supports and enhances the sufficiency of the allegations of standing and antitrust injury made by
Plaintiffs here.

       B.      Defendants’ Principal Defenses to Plaintiffs’ Claims

        Plaintiffs’ account of Defendants’ market position and Defendants’ actions is wrong as a
matter of both fact and law. Defendants therefore deny liability and contend that Plaintiffs’ case
will founder on a host of factual and legal shortcomings, including the following:

      Plaintiffs will not be able to establish that either Glencore or Pacorini USA had monopoly
       power in any relevant market, either through proof of direct control over the price of
       SHG Zinc or through any other method.

      Glencore and Pacorini USA do not possess monopoly shares in any relevant market
       during the proposed Class Period. As Judge Forrest concluded in Zinc II (which assessed
       the sufficiency of Plaintiffs’ currently operative complaint, the SAC), while Plaintiffs
       make many assertions about purported market shares in the SAC, Plaintiffs do not allege
       “any facts showing Glencore Ltd.’s and/or Pacorini’s market share in the LME U.S. Zinc
       Market”—which is the relevant product and geographic market that Plaintiffs claim has
       been monopolized. Zinc II, at *17 (emphasis added). For example, while Plaintiffs
       alleged in the SAC (and assert again in this letter) that Glencore owns 100% of all U.S.
       primary zinc output, that share says nothing about Glencore’s share of SHG Zinc that is
       sold (not just produced) in the United States; indeed, Plaintiffs themselves acknowledge
       that a majority of zinc sold in the U.S. is manufactured outside the U.S. See also, e.g., id.
       at *17 n.21 (“[P]laintiff’s allegations as to the large percentage of SHG Zinc held in
       defendants’ LME warehouses in comparison to all LME zinc warehouse stocks indicate
       little about defendants’ percentage share of control of SHG Zinc sold in the United
       States, in light of plaintiffs’ allegation that LME-registered warehouses are but one of
       many sources of SHG Zinc for a consumer seeking delivery in the United States.”
       (citations omitted)).



                                                 3
         Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 4 of 11



        Plaintiffs will not be able to establish that the LME U.S. Zinc Market is a relevant
         product and geographic market in which to assess competitive effects, as they must do to
         prevail on any theory of monopolization. Even on the pleadings, Judge Forrest noted that
         the allegations of the SAC “create some ambiguity as to the interchangeability between
         SHG Zinc and other forms of zinc.” Id. at *18. These defects will be fatal to Plaintiffs’
         claims.

        Neither Glencore nor Pacorini USA could directly control prices in the relevant market.
         Many other factors—including, but not limited to, those identified by Judge Forrest, such
         as “whether other components factor into the all-in price for SHG Zinc, how the prices of
         those components are determined, and what, if any, factors other than storage,
         warehousing and transportation costs can affect the calculation of the MW SHG
         premium,” id. at *16—will prevent Plaintiffs from showing that either Glencore or
         Pacorini USA could exert control over the all-in SHG Zinc prices that Plaintiffs allegedly
         paid.

        The conduct identified by Plaintiffs did not result in any exclusion of competitors or harm
         to competition.

        Plaintiffs’ claims conflate, with no legally cognizable justification, separate legal entities
         that compete in different markets, including Glencore’s trading operations and Pacorini
         USA’s warehousing business.

        A significant portion of the putative class lacks standing to bring a claim for damages.
         Plaintiffs have standing, at most, for purchases of SHG Zinc directly from Glencore or
         Pacorini USA.

        The alleged SHG Zinc delivery queue at Pacorini USA’s New Orleans warehouses did
         not inflate the all-in price of SHG Zinc because any alleged increase in the SHG Zinc
         premium was offset by a corresponding decrease in the LME zinc price.

        Plaintiffs’ claims for foreign purchases of zinc are barred by the Foreign Trade Antitrust
         Improvements Act of 1982, 15 U.S.C. § 6a.

        Plaintiffs will not be able to satisfy the requirements for certifying and maintaining a
         class action under Rule 23(b)(3).

   II.      Identities of the Parties

        Plaintiffs are “First Level Purchasers” and/or “Direct Purchasers,” as those terms are
defined in the SAC. Each named Plaintiff made “first-level” purchases of LME-grade primary
zinc for physical delivery in the United States and/or directly purchased LME U.S. Zinc from a
Defendant during the Class Period. Plaintiffs are Oklahoma Steel and Wire Co., Inc.
(“Oklahoma Steel”); Iowa Steel and Wire Co. (“Iowa Steel”); Southwestern Wire, Inc.




                                                    4
           Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 5 of 11



(“Southwestern”); Galvanizers Co. (“Galvanizers”)3; and Jasper Materials, Inc. (“Jasper”).
Plaintiffs seek to represent a proposed class defined as “[a]ll persons who, or entities which,
purchased LME U.S. Zinc and paid the Platts Zinc MW SHG Premium or similar price premium
in the United States from a primary zinc producer or a Defendant from September 14, 2010 to
the present.” (See SAC ¶ 216 (ECF No. 163); proposed 3d Am. Compl. (“TAC”) ¶ 275 (ECF No.
205-1)).

       Defendants are affiliated corporate entities, Glencore Ltd. (“Glencore”) and Pacorini
USA. (See SAC ¶¶ 62, 66.) Glencore has been the owner of Pacorini USA since at least
September 2010 (Id. ¶ 67.) Glencore trades commodities, including zinc, but it does not own or
operate metals warehouses. Pacorini USA, on the other hand, operates LME-approved
warehouses that store zinc, but it does not own or trade zinc. (Id. ¶ 68.)

    III.     Identities of Counsel and Organizational/Leadership Structure

        Plaintiffs are represented jointly by Kessler Topaz Meltzer & Check, LLP; Lovell
Stewart Halebian Jacobson LLP; Nussbaum Law Group, P.C.; and Cera LLP, as Interim Co-
Lead Counsel for Direct Purchaser Plaintiffs and the Proposed Direct Purchaser Plaintiff Class.
The Court appointed these firms as Interim Co-Lead Counsel in orders dated July 24, 2014 (ECF
No. 70), May 21, 2015 (ECF No. 102), and June 1, 2015 (ECF No. 105). There is no category of
plaintiffs in this litigation other than the Direct Purchaser Plaintiffs.

       Glencore is represented by Curtis, Mallet-Prevost, Colt & Mosle LLP. Pacorini USA is
represented by Skadden, Arps, Slate, Meagher & Flom LLP.

    IV.      History of the Litigation

        Duncan Galvanizing Corp. (“Duncan”) filed the first class action complaint alleging
Sherman Act violations relating to zinc on May 23, 2014, in the United States District Court for
the Southern District of New York, naming the London Metal Exchange Ltd.; LME Holdings
Ltd.; Hong Kong Exchanges & Clearing Ltd.; Glencore Xstrata, PLC (now known as Glencore
plc); Glencore Ltd; Pacorini USA; Goldman Sachs Group, Inc. (“Goldman”); Metro
International Trade Services LLC (“Metro”); and JPMorgan Chase & Co. (“JPMorgan”) as
defendants. (ECF No. 2) The complaint alleged that defendants had conspired to restrain the
market for LME U.S. Zinc in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, and had
conspired to monopolize in violation of Section 2 of the Act, and further asserted Section 2
monopolization and attempted monopolization claims against Glencore and Pacorini USA.
Similar complaints were subsequently filed in this District on June 13, 2014, by Oklahoma Steel,
Iowa Steel, and Southwestern, and on July 8, 2014, by Galvanizers.



3
   In late 2016, Plaintiff Galvanizers sought to withdraw as a named plaintiff for business
reasons. This development was discussed with Defendants and a proposed stipulation to
withdraw Galvanizers was provided to Defendants on December 22, 2016, shortly before the
stay was entered. The proposed Third Amended Complaint removes Galvanizers as a named
plaintiff.
                                               5
         Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 6 of 11



         Plaintiffs filed a Consolidated Amended Complaint (the “CAC”) on June 17, 2015,
naming as defendants Glencore Ltd, Pacorini USA, Goldman Sachs International and its
subsidiaries GS Power Holdings LLC, MCEPF Metro I, Inc., Mitsi Holdings, LLC and Metro
International Trade Services, LLC, and JP Morgan Securities plc and its subsidiaries JP Morgan
Ventures Energy Corporation and Henry Bath LLC, alleging conspiracies in violation of
Sections 1 and 2, along with Section 2 claims for monopolization and attempted monopolization
against Glencore and Pacorini USA. (ECF No. 106.)4 Glencore, Pacorini USA, and the Goldman
and JPMorgan defendants each filed separate motions to dismiss on August 3, 2015. On January
7, 2016, the Court dismissed the conspiracy claims with prejudice, removing the Goldman and
JPMorgan defendants from the litigation, but permitted Plaintiffs to re-plead monopolization and
attempted monopolization claims against Glencore and Pacorini USA. See In re Zinc Antitrust
Litig., 155 F. Supp. 3d 337 (S.D.N.Y. 2016) (“Zinc I”) (ECF No 155).

        On February 11, 2016, Plaintiffs filed the SAC, naming only Glencore and Pacorini USA
as defendants and asserting monopolization and attempted monopolization claims, as well as an
unlawful merger claim pursuant to Section 7 of the Clayton Act, 15 U.S.C. § 18, relating to
Glencore’s acquisition of Pacorini USA in 2010. (ECF No. 163.) Defendants moved to dismiss
on February 29, 2016, and on June 6, 2016, the Court dismissed the Clayton Act claim, but ruled
that the Sherman Act Section 2 claims were adequately pleaded and discovery was to proceed.
See Zinc II, 2016 WL 3167192 (ECF No. 187.)

        On November 22, 2016, Plaintiffs moved for leave to file a Third Amended Complaint
(the “TAC”), which would remove Galvanizers as a named plaintiff and would name six
additional defendants: Glencore plc; Glencore AG; Glencore International AG; Access World
AG; Access World (Vlissingen) B.V.; and Mario Casciano. (ECF Nos. 203-205.) Defendants
filed their opposition brief on December 22, 2016, and Plaintiffs replied on January 13, 2017.
(ECF Nos. 214, 221.) The Court did not hold a hearing or rule on Plaintiffs’ motion prior to the
Order staying the case in its entirety. (ECF No. 231)

        While Plaintiffs’ motion was pending, on December 22, 2016, the Defendants filed a
Rule 12(c) motion for judgment on the pleadings in light of the then-recent orders dismissing the
Aluminum actions on antitrust injury grounds. (ECF Nos. 211, 212.) The Defendants argued that
the Zinc plaintiffs also lacked antitrust injury. On January 3, 2017, the Court entered an order
staying discovery pending resolution of the 12(c) motion. (See ECF No. 220.) Plaintiffs filed
their opposition brief on January 27, 2017, and Defendants replied on February 10, 2017. (ECF
Nos. 226, 229.) The Aluminum plaintiffs meanwhile appealed to the United States Court of
Appeals for the Second Circuit, and on March 15, 2017, the Court stayed Zinc in its entirety,
reasoning that “resolution of the pending appeals in [Aluminum] will be important to the
resolution of” Defendants’ 12(c) motion in Zinc. (See ECF No. 231.) The Court also
administratively terminated Defendants’ 12(c) motion “with leave to renew, as appropriate,
following resolution of the Aluminum appeals.” (Id.)

       On August 27, 2019, the Second Circuit vacated the Aluminum dismissals, holding that
the Aluminum plaintiffs had adequately pleaded their antitrust injury. See Eastman Kodak Co. v.
Henry Bath LLC, 936 F.3d 86 (2d Cir. 2019). On September 13, 2019, Chief Judge Colleen

4
    A “Corrected” Amended Complaint was filed September 28, 2015. (ECF No. 138).
                                                6
          Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 7 of 11



McMahon of the Southern District notified the parties that Aluminum and Zinc had both been
reassigned to this Court. (See ECF No. 244.)

   V.         Discovery That Has Been Completed

        There has been very limited discovery so far in this litigation. The Zinc parties served
document requests and reached agreements as to document custodians, search terms, and date
ranges, and had just begun making document productions in the later months of 2016, when
discovery was stayed. Plaintiffs also served several document subpoenas and were engaged in
meet and confer efforts with third parties. Therefore, the document production process and third-
party discovery had begun but was far from complete when discovery was stayed. No fact or
expert depositions have been taken. No discovery motions are pending.

   VI.        Remaining Discovery

        The parties anticipate having to review and produce substantial additional documents and
to take and/or defend a significant number of fact depositions, in addition to outstanding and
anticipated discovery from third parties. Discovery could expand if Plaintiffs’ motion to file its
Third Amended Complaint is permitted to add additional Glencore and Pacorini USA-related
entities and Mario Casciano. Additionally, the parties anticipate the need for each side to submit
class and merits expert reports and to take and/or defend expert depositions.

   VII.       Upcoming Deadlines and Pending Motions

         There are presently no deadlines, due dates, or cut-off dates.

         A.      Plaintiffs’ Position as to the Proposed Third Amended Complaint

         In Plaintiffs’ view, the Court’s June 21, 2016 Scheduling Order (ECF No. 192) did not
include a deadline to amend or add new parties to this matter. Plaintiffs filed a motion for leave
to file the proposed TAC (see ECF No. 203), and that motion is currently pending before this
Court. As noted above, the proposed TAC would remove Galvanizers as a named plaintiff and
would name six additional defendants: Glencore plc; Glencore AG; Glencore International AG;
Access World AG; Access World (Vlissingen) B.V.; and Mario Casciano. (ECF Nos. 203-205.)
These new defendants were added based on Plaintiffs’ review of documents that Defendants
produced in the fall of 2016, which uncovered information regarding the direct roles played by
the proposed defendants in the alleged scheme to monopolize the LME U.S. Zinc Market. (ECF
No. 221 at p.1).

        However, given the nearly two year delay resulting from the stay, Plaintiffs believe
supplemental briefing may be necessary, and that further amendment may be necessary in light
of legal and factual developments. Plaintiffs propose meeting and conferring with Defendants in
order to inform the Court of the parties’ respective positions at prior to the November 4, 2019
conference. Based on subsequent events and research, Plaintiffs are also considering filing a
new proposed Third Amended Complaint to add additional Defendants and factual allegations,
and the parties are meeting and conferring and will inform the Court prior to the November 4,
2019 conference regarding their positions on this issue as well.


                                                  7
         Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 8 of 11



         B.      Defendants’ Position as to Proposed Third Amended Complaint

        Defendants disagree with Plaintiffs’ assertion that additional briefing is required before
this Court can rule on Plaintiffs’ motion for leave to file the TAC. Plaintiffs’ motion is sub
judice and ripe for this Court’s decision. Nevertheless, Defendants will agree to Plaintiffs’
request to meet and confer in advance of the November 4 conference, which was made only two
days before the deadline for filing this letter with the Court.

        More fundamentally, Plaintiffs’ endeavor to further amend their pleadings disregards the
history of this litigation. Plaintiffs have already had at least three opportunities to plead their
claims and were explicitly instructed by Judge Forrest to take their “best shot” in filing the SAC.
Tr. at 26:7 (ECF No. 75); see also Zinc I, 155 F. Supp. 3d at 385 (“Although plaintiffs have had
ample opportunity to plead their strongest possible claims by drafting the CAC with the benefit
of this Court’s decisions in” the related aluminum warehousing antitrust cases (“Aluminum”), the
court nevertheless “allow[ed] plaintiffs one more attempt to re-plead their” Section 2 claims
against Glencore and/or Pacorini USA. (emphasis added)).

   VIII. Outstanding Issues and Proposed Timetables

        Plaintiffs’ pending motion for leave to file the TAC would, if granted, amend their factual
allegations and, among other things, add five foreign defendants, all of whom are related entities
of existing defendants, and a former employee. Accordingly, the parties respectfully request an
opportunity to meet, confer, and propose a scheduling order to the Court within 21 days of
resolution of that pending motion.

   IX.        Estimated Length of Trial

        The estimated length of the trial will depend on whether additional parties are added.
Accordingly, the parties respectfully request an opportunity to meet, confer, and will include an
estimated trial length in a proposed scheduling order to the Court within 21 days of resolution of
that pending motion.

   X.         Status of Settlement Discussions

        As of the date of this letter, no settlement discussions have occurred, and no settlement
offers or demands have been made.

   XI.        Relation to Aluminum

         The Aluminum and Zinc actions share some similarities in that both actions involve
storage of metals in LME warehouses and include overlapping parties and counsel. The actions
differ in that they involve different metals and different legal theories and are in different
procedural postures. The Zinc action was designated “related” to Aluminum at the time of its
filing, and some of the Aluminum decisions by this Court and the Second Circuit—for example,
with respect to pleading of antitrust injury—have informed the resolution of analogous issues in
Zinc. However, there were differences between Aluminum and Zinc at the time the cases were
filed and others have developed over the course of the litigations.


                                                 8
          Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 9 of 11



       Judge Forrest dismissed the Zinc plaintiffs’ antitrust conspiracy claim and also dismissed
the Goldman Sachs, Metro, JPMorgan, and Henry Bath Defendants from Zinc. She sustained,
however, Plaintiffs’ monopolization and attempted-monopolization claims under Section 2 of the
Sherman Act against the Glencore and Pacorini USA Defendants. See Zinc I. Section 1 claims
have been sustained in Aluminum.

        Thus, the allegations in Aluminum concern a different commodity (primary aluminum,
not LME U.S. Zinc), center on alleged conduct in different locations (Detroit, not New Orleans),
and advance different theories of antitrust liability (a Section 1 claim, rather than a Section 2
monopolization claim against related corporate entities). Moreover, the cases are procedurally
distinct: fact discovery has closed in Aluminum, and the putative class plaintiffs’ motion for
class certification has been briefed. By contrast, fact discovery in Zinc was stayed in its early
stages.

        Given these differences, the parties respectfully suggest that a separate schedule be
established for Zinc once the Court has ruled on Plaintiffs’ motion for leave to amend their
complaint.

   XII.     Other Information

       The parties do not have any additional information that they believe would be useful to
the Court at this time. The parties will be available to answer any further questions that the
Court may have at the November 4, 2019 conference.




                                                 9
       Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 10 of 11



                                             Respectfully submitted,


s/ Joseph H. Meltzer                   s/ Linda P. Nussbaum
KESSLER TOPAZ                          NUSSBAUM LAW GROUP, P.C.
MELTZER & CHECK, LLP                   Linda P. Nussbaum
Joseph H. Meltzer                      Bart D. Cohen
Melissa Troutner                       1211 Avenue of the Americas, 40th Floor
Geoff Jarvis                           New York, NY 10036
280 King of Prussia Road               Tel.: (917) 438-9102
Radnor, PA 19087                       Fax: (212) 753-0396
Tel: (610) 667-7706                    Email: lnussbaum@nussbaumpc.com
Fax: (610) 667-7056                    Email: bcohen@nussbaumpc.com
Email: jmeltzer@ktmc.com
Email: mtroutner@ktmc.com
Email: gjarvis@ktmc.com

s/ Christopher Lovell                  s/ Solomon B. Cera
LOVELL STEWART HALEBIAN                CERA LLP
JACOBSON LLP                           Solomon B. Cera
Christopher Lovell                     Pamela A. Markert
Benjamin M. Jaccarino                  595 Market Street, Suite 1350
500 5th Avenue, Suite 2440             San Francisco, CA 94105
New York, NY 10110                     Telephone: (415) 777-2230
Tel: (212) 608-1900                    Email: scera@cerallp.com
Fax: (212) 719-4775                    Email: pmarkert@cerallp.com
Email: clovell@lshllp.com
Email: bjaccarino@lshllp.com

                                       Interim Co-Lead Counsel for Direct
                                       Purchaser Plaintiffs


s/ Eliot Lauer                         s/ Boris Bershteyn
CURTIS, MALLET-PREVOST, COLT           SKADDEN, ARPS, SLATE,
& MOSLE LLP                            MEAGHER & FLOM LLP
Eliot Lauer                            Boris Bershteyn
101 Park Avenue                        Four Times Square
New York, New York 10178               New York, New York 10036-6522
Telephone: (212) 696-6000              Telephone: (212) 735-3834
(212) 697-1559 (fax)                   (917) 777-3834 (fax)

Attorney for Defendant Glencore Ltd.   Attorney for Defendant Access World
                                       (USA) LLC (f/k/a Pacorini Metals USA,
                                       LLC)



                                        10
       Case 2:14-cv-03728-PAE Document 249 Filed 10/04/19 Page 11 of 11




cc: All counsel of record




                                      11
